Citation Nr: 0836773	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to May 30, 2008.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss from May 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board notes that the issue of an increased rating for 
bilateral hearing loss was initially remanded by the Board in 
August 2007.  Subsequent to the remand, the claim was 
partially granted by the RO, increasing the veteran's 
disability rating to 20 percent effective May 30, 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 2008, the veteran's hearing loss was 
manifested by level II hearing impairment in the left ear and 
level IV hearing impairment impairment in his right ear.

2.  Upon VA examination in May 2008, the veteran has level IV 
hearing impairment in the left ear and level VII hearing 
impairment in his right ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met prior to May 30, 
2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.          § 
4.85, Diagnostic Code 6100 (2007).

2.  The criteria for an initial rating in excess of 20 
percent for bilateral hearing loss have not been met since 
May 30, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in August 2003, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice regarding initial disability ratings and 
effective dates until after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors 
in the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.





Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R.         § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R.       § 4.3.

Analysis

The veteran was granted service connection for bilateral 
hearing loss in a July 2004 rating decision, which also rated 
the disability as noncompensably disabling.  The veteran 
appealed this decision in August 2004.  The RO later granted 
an increase to 20 percent, effective May 30, 2008.  The 
veteran seeks a compensable disability rating higher for the 
time period prior to May 30, 2008, and a disability rating 
higher than 20 percent from May 30, 2008.  

The veteran was afforded a VA audiological exam in June 2004.  
On this examination, puretone thresholds in decibels (db) for 
the four frequencies used for VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                      48            70           80            
85            71
Left                         32            50           55            
70           52

The VA examiner indicated that the veteran's speech 
discrimination scores were 80 for the right ear and 88 for 
the left.  Applying the puretone threshold averages and 
speech discrimination scores results in a designation of 
level IV for the veteran's right ear and level II for the 
left ear.  Application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 produces a 
noncompensable rating.

The veteran was afforded another VA examination in May 2008.  
On this examination, puretone thresholds in decibels (db) for 
the four frequencies used for VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                      55            85           85            
90            79
Left                         45            65           70            
95           69

The VA examiner indicated that the veteran's speech 
discrimination scores were 76 for the right ear and 78 for 
the left. For the left ear, applying the puretone threshold 
averages and speech discrimination scores results in a 
designation of level IV in the left ear.  See 38 C.F.R § 
4.85, Table VI.  Because of the audiometric results shown for 
the right ear, the provisions of 38 C.F.R. § 4.86(a) 
governing exceptional patterns of hearing impairment apply.  
Under Table VIa, the right ear pure tone threshold average of 
79 warrants a Roman numeral designation of VII, which is 
higher than the Roman numeral designation of V under Table 
VI.  The VII, now for the right ear, when combined with the 
left ear designation of IV, results in a 20 percent rating.  

The Board has reviewed the claims file for any medical 
evidence pertinent to the level and severity of the veteran's 
hearing loss prior to May 30, 2008.  However, there are no 
other audiological exams between the June 2004 exam and the 
May 2008 exam that establish that the veteran's hearing loss 
worsened during that time period. 

Private audiology reports submitted by the veteran cannot be 
used for VA rating purposes because the private examiner did 
not state whether the speech discrimination readings provided 
in the reports are consistent with Maryland CNC.  The Board 
does not presume that they are consistent with this standard.  
VA regulations provide that an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test (Maryland CNC).  38 C.F.R.    § 4.85 (a).  
No alternative method for speech discrimination is provided.  
Hearing impairment can be calculated without reference to 
speech discrimination when the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  Here, there is no such certification, and the 
private examiner's inclusion of speech discrimination results 
would indicate that he found no such difficulties.  
Additionally, it is noted that the June 2003 and September 
2007 private audiology evaluation reports include audiometric 
findings of pure tone hearing threshold levels in graphic 
instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 (2007) in order to determine the severity of the 
veteran's bilateral hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a disability rating higher than 20 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be to a compensable degree.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to May 30, 2008, is denied.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss from May 30, 2008 is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


